Citation Nr: 0301783	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death. 

(Pursuant to adjudication herein, the issue of the reopened 
claim for service connection for the cause of the veteran's 
death will be addressed in a later decision.) 


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1965 to June 
1976.    

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  
 
In light of the adjudication below, the Board is undertaking 
additional development on the issue of the reopened claim for 
entitlement to service connection for the cause of the 
veteran's death pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903.)  After providing the notice and 
reviewing any response thereto, the Board will prepare a 
separate decision addressing this issue. 
 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO. 

2.  Service connection for the cause of the veteran's death 
was denied by a July 1996 Board decision.  

3.  Evidence received since the July 1996 Board decision in 
the form of medical opinions linking the cause of the 
veteran's death to lung cancer is neither cumulative nor 
redundant, and by itself and in connection with evidence 
previously assembled raises the reasonable responsibility of 
substantiating the claim for service connection for the cause 
of the veteran's death.  


CONCLUSIONS OF LAW

1.  The July 1996 Board decision that denied service 
connection for the cause of the veteran's death is final.  38 
C.F.R. § 20.1100 (2002).

2.  Evidence received subsequent to the July 1996 Board 
decision is new and material; thus, the legal criteria for 
reopening the claim for service connection for the cause of 
the veteran's death are met.  38 U.S.C.A. §§ 1110, 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  These amendments also revised the definition 
of new and material evidence.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
This amendment was made effective with respect to claims 
filed, as in the instant case, on or after August 29, 2001.  
The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted, and finds that, given the favorable action taken 
below, no further assistance in developing the facts 
pertinent to this limited issue is required at this time. 

In pertinent part, the death of a veteran is service 
connected if "the death resulted from a disability incurred 
or aggravated [ ] in the line of duty in the active military, 
naval, or air service."  See 38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  A service-connected disability may be 
either the principal or a contributory cause of death. See 38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death. See 38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  See 38 C.F.R. § 3.312(c).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  The diseases for which service connection 
may be presumed due to an association with exposure to 
herbicide agents are enumerated at 38 U.S.C.A. § 1116(a) and 
38 C.F.R. § 3.309(e), and include respiratory cancers.  
Effective January 1, 2002, a veteran who, during active 
military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides.  (The evidence indicates 
that the veteran served on two tours of duty in Vietnam 
during this period.)  Also, the legislation removed the 30-
year limitation on presumptive service connection for 
respiratory cancers due to herbicide exposure.  See 38 
U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(ii).  
Therefore, if a respiratory cancer becomes manifest to a 
degree of 10 percent or more at any time (emphasis added) 
after service, it is presumed to be a residual of the 
veteran's exposure to a herbicide agent, including Agent 
Orange, while the veteran was in Vietnam.

Decisions of the Board are final, and in the absence of clear 
and unmistakable error, a previously denied claim can only be 
reopened upon the submission of new and material evidence.  
When new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

The Court has held that VA must determine if new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 
38 U.S.C.A. § 5108 (West 1991); and if the claim is reopened, 
the VA must then determine whether the VA's duty to assist 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999).  The regulations recently amended effective on or 
after August 29, 2001, define "new" evidence as evidence 
not previously submitted and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2002).  New evidence submitted to reopen a claim 
will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Upon reopening the 
claim, consideration on the merits is to be undertaken. 

Applying these criteria to the veteran's claim, a July 1996 
Board decision denied the veteran's claim for service 
connection for the cause of the veteran's death.  This is the 
last Board decision adjudicating this issue on any basis, and 
is thus "final."  38 U.S.C.A. § 20.1100.  Such final 
decisions can only be reopened upon the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999); Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  

Examining the evidence of record submitted since the July 
1996 Board decision, the Board finds that new and material 
evidence has been presented to reopen the appellant's claim 
in the form of medical opinions that were not of record at 
the time of the July 1996 Board decision suggesting that the 
veteran died from "primary" lung cancer.  See clinical 
reports dated October 19, 2001, December 20, 2001, and August 
23, 2002.  This additional evidence is neither cumulative nor 
redundant, and given the lifetime presumption for lung cancer 
for veterans who, as in the instant case, served in Vietnam, 
this evidence by itself and in connection with evidence 
previously assembled is so significant that it raise a 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. §§  3.307(a)(6)(ii), 
3.309(e).  Accordingly, the claim for service connection for 
the cause of the veteran's death is reopened.  


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for the cause of the veteran's 
death, the claim to this extent is allowed.




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

